UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2350



MONICA B. YOUNG,

                                              Plaintiff - Appellant,

          versus


HALIFAX COUNTY DEPARTMENT OF SOCIAL SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-01-95-4-H)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica B. Young, Appellant Pro Se.    Jeffery L. Jenkins, Halifax,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Monica B. Young appeals from the district court’s order

denying relief on her motion for reconsideration of a previous

order denying her motion for default judgment and dismissing her

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. Young v. Halifax County Dep’t

of Soc. Servs., No. CA-01-95-4-H (E.D.N.C. Oct. 10, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2